Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
    DETAILED ACTION
Priority
This application is a 371 of PCT/JP2018/036792 10/02/2018, is acknowledged. 
Status of Claims
Claims 1-10 are currently pending in the application. Claims 11 and 12 were canceled.
Receipt is acknowledged of amendment / response filed on September 14, 2021 and that has been entered. 
Claims 1-3 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142 (b) as being drawn to a non-elected subject matter. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 06/22/2021, which has been entered in the file.
Response to Election/Restriction
		In response to the restriction requirement Applicants have elected Group III [which includes claims 4-9, drawn to a method for suppressing a cancer stem cell], with traverse, is acknowledged. Applicant’s arguments (to withdraw the restriction requirements) have been fully considered and found partially persuasive and therefore, Examiner has agreed to modify the restriction requirements to include and examine Group IV, claim 10 together with the elected invention of Group III, because it commensurates within the scope of the elected invention. 
2-nitroimidazole derivatives], compositions and their methods of use, which do not possess a substantial common core wherein a reference anticipating one would not necessarily render the other obvious. The core does not define a contribution over the art. Thus, these features are not considered ‘special technical features’ under PCT rules 13.1 and 13.2. Hence, the unity of invention is considered to be lacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper.
In addition, 35 U.S.C. 372 (b)(2) clearly states that unity of invention may be reexamined under 35 U.S.C. 121. Restriction was based on PCT Rule 13.1, 13.2 and Annex B part 1(b) together with 37 CFR 1.475 and 1.499 for lacking unity of invention because of lacking a significant structural element qualifying as the special technical features.
PCT Rule 13.2 states that the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (requirement of unity of invention).
PCT Rule 13.2 states that unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.
Annex B (2)(V) when dealing with alternatives, if it can be shown that at least one Markush alternative is not novel over the prior art, the question of unity of invention shall be reconsidered by the Examiner. Reconsideration does not necessarily imply that an objection of lack of unity shall be raised. If the Examiner finds one of the inventions unpatentable over the prior art the 
		Applicants preserve their right to file a divisional on the non-elected subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 4-10 are rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The expressions “2-nitroimidazole derivative”, [claim 4, line 4, page 3, and all other occurrences, claims 4-10, if  any] and “stem cell”, [claim 4, line 1, page 3, and all other occurrences, claims 4-10, if any] are broad because it is not clear what kind of ‘2-nitroimidazole derivative’ and ‘stem limited to the specific ‘2-nitroimidazole derivative’ and ‘stem cell’ that actually contemplated in the specification (such as, incorporating the limitations of claim 5 (for ‘stem cell’) and incorporating the limitations of claim 2 (for ‘2-nitroimidazole derivative’) into claim 4 and / or to amend the claims within the context and scope of the claims in order to overcome the rejection. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626